Appeal by plaintiffs from an order referring respondent’s motion to vacate a judgment against him entered December 7, 1936, and the body execution issued thereunder in favor of Peter Heos, to an Official Referee to hear and determine, and from an order denying the motion of his administratrix to resettle the aforesaid order so as to recite all the papers used on the original motion and to change the relief granted in an insubstantial particular. Appeal by plaintiff Theodore Heos from the orders dismissed, without costs. That plaintiff is not a party to the present applications. As to the other appellant, orders affirmed, with one bill of $10 costs and disbursements. The question of the power of the Special Term to refer the motion to an Official Referee to hear and determine was withdrawn on the argument of the appeal. There is no error in the orders in other respects. Nolan, P. J., Carswell, Adel, MacCrate and Beldock, JJ., concur. [See post, p. 740 ; 283 App. Div. 670.]